  Case: 5:21-cv-00081-CHB Doc #: 1 Filed: 03/26/21 Page: 1 of 12 - Page ID#: 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               LEXINGTON DIVISION

SAMANTHA MESSENGER,                             )
    PLAINTIFF                                   )
                                                )
V                                               )
                                                )
DENIS REICHARD MCDONOUGH, SECRETARY )
U.S. DEPARTMENT OF VETERANS AFFAIRS,            )
      DEFENDANT                                 )
________________________________________________)

                                      COMPLAINT
                                         AND
                                     JURY DEMAND

        COMES NOW Plaintiff, by and through counsel, Smith O’Toole & Brooke, and in

support of her cause of action states:

                                  SUMMARY OF CASE

1. This is a discrimination, sexual harassment and invasion of privacy claim brought

   pursuant to Title VII of the civil Rights Act of 1964 as amended, Section 701 et seq., 42

   USC 2000e et seq. (“Title VII”) Federal sector equal employment opportunities are set

   out in 29 C.F.R. Part 1614.

2. Plaintiff, Samantha Messenger, (“Ms. Messenger”), endured relentless attacks against

   her career and person at the hands of out-of-control employees including:

    •   Removal and denial of a promotion she was already awarded because of her race;

    •   Being falsely accused of having sexual relations with management to advance her

        career;
  Case: 5:21-cv-00081-CHB Doc #: 1 Filed: 03/26/21 Page: 2 of 12 - Page ID#: 2




   •   Being verbally attacked, followed, and pursued outside of work by these same

       out of control employees; and

   •   Being humiliated by having her confidential medical records accessed by several

       of these out-of-control employees and having the information in those records

       used against her in their campaign of terror against Ms. Messenger.

   Management for the Department of Veterans Affairs did nothing useful to resolve

these issues and left Ms. Messenger to fend for herself against a relentless attack from

fellow employees that had the backing and assistance of the American Federation of

Government Employees local district, (“Union”).

                            JURISDICTION AND PARTIES

3. Ms. Messenger is a current employee of the Department of Veterans Affairs and

   resident of Georgetown, Scott County, Kentucky.

4. Denis McDonough is he recently appointed and confirmed Secretary of the

   Department of Veterans Affairs and the rightful named party to this cause of action.

5. This court has jurisdiction pursuant to 42 USC 2000e-5 and 28 USC 1331, 1343(4).

6. The events giving rise to this cause of action occurred in the Eastern District of

   Kentucky.

                       BACKGROUND FACTS – KEY PEOPLE

7. Natasha Alexander is an African American woman and Health Benefits Advisor that

   was working on April 23, 2019 and is one of the primary culprits of harassing Ms.

   Messenger.
  Case: 5:21-cv-00081-CHB Doc #: 1 Filed: 03/26/21 Page: 3 of 12 - Page ID#: 3




8. Valerie Scott is an African American woman and Human Resources Supervisor that

   retracted the hiring of Ms. Messenger and caused her to lose that position.

9. Kristina Curry is a white female and Chief AC&P and is accused of showing Ms.

   Messenger preferential treatment in exchange for sexual favors.

10. Tessa Lewis is an African American female and is an Advance Medical Support

   Assistant at the Lexington VA Medical Center. Ms. Lewis is one of the primary

   harassers of Ms. Messenger having accused her of getting special treatment because

   she “slept with the boss” and worked diligently to make sure that Ms. Messenger did

   not get the job because she was a cute white lesbian.

11. Kevin Laitila is a white male and a Health Benefits Advisor in HAS and was the

   person that initiated contact with Ms. Messenger to see if she would like to interview

   for the HAS Secretary position under the VECS list. Mr. Laitila affirmed that Ms. Scott

   imposed procedures upon the hiring for the position for which there was no standard

   operating procedure and that in his experience with other locations in the VA that the

   procedure he used that resulted in the hiring of Ms. Messenger was proper.

12. Tom Sloan is a white male and was selected to be a panel member for the initial

   interview of Ms. Messenger on April 23, 2019. He was accosted by Ms. Alexander and

   is a key witness to the outrageous behavior and attacks upon Ms. Messenger.

                  BACKGROUND FACTS – INTERVIEW INCIDENT

13. Ms. Messenger is a Caucasian lesbian woman that was employed as an Advanced

   Medical Support Assistant, Specialty Care and Whole Health facilitator at the

   Lexington VA medical Center in Lexington, Kentucky.
  Case: 5:21-cv-00081-CHB Doc #: 1 Filed: 03/26/21 Page: 4 of 12 - Page ID#: 4




14. Just before April 23, 2019 Ms. Messenger was asked to interview for a job for the

   Health Administration Secretary position (“HAS Position”) with the Department.

15. The HAS Position represented a promotion for Ms. Messenger.

16. Ms. Messenger’s performance as an employee was exemplary prior to applying for

   the HAS Position.

17. Ms. Messenger was very active and involved with the Department and participated

   in various committees and roles.

18. On April 23, 2019 Ms. Messenger showed early up for her interview for the HAS

   Position.

19. While in the waiting room Ms. Messenger had a conversation with Tom Sloan, who

   arrived in the waiting room shortly after her.

20. Unbeknown to Ms. Messenger, Tom Sloan was a member of the panel that was

   supposed to interview her.

21. Shaivon Tennant was working the front desk when Ms. Messenger arrived for the

   interview.

22. Ms. Tennant saw that Mr. Sloan and Ms. Messenger had a conversation while in the

   waiting room together.

23. Ms. Tennant informed certain panel members that Ms. Messenger and Mr. Sloan were

   having a conversation, and this was inappropriate.

24. When it was time for Ms. Messenger to be interviewed, Ms. Alexander accosted Ms.

   Messenger and shouting and making a very loud scene.
  Case: 5:21-cv-00081-CHB Doc #: 1 Filed: 03/26/21 Page: 5 of 12 - Page ID#: 5




25. Ms. Alexander shouted and screamed about Ms. Messenger only getting the

   opportunity because she was a “pretty little white girl”.

26. Ms. Alexander shouted and screamed about “only white people” getting promoted in

   the Department.

27. Ms. Alexander shouted and screamed about Mr. Sloan and Ms. Messenger having a

   “personal relationship”.

28. Ms. Alexander was extremely disrespectful to Ms. Messenger because she is white.

29. Ms. Alexander was outrageous with erratic and intimidating gestures toward Ms.

   Messenger with the specific intent of preventing Ms. Messenger from getting the

   promotion she was interviewing for because Ms. Messenger is white.

30. Ms. Alexander was so out of control that she interrupted the entire interview process

   and delayed everything for over an hour.

31. Ms. Alexander further stated that she was not going to let this interview happen.

32. Despite Ms. Alexander’s best efforts, the interview with Ms. Messenger proceeded

   with a substitute panel member for Mr. Sloan.

33. On April 30, 2019, Ms. Messenger was informed that she received the job by Kristie

   Abney-Robinson by email.

34. The selecting official, Carol Stevens, confirmed that she selected Ms. Messenger for

   the position.

35. Gwendolyn Powell, an African American woman, was one of the interviewers on the

   panel and congratulated Ms. Messenger on receiving the job.

36. Gwendolyn Powell later changed her story and tried to rescind this admission.
  Case: 5:21-cv-00081-CHB Doc #: 1 Filed: 03/26/21 Page: 6 of 12 - Page ID#: 6




37. Upon information and belief, Gwendolyn Powell was either intimidated by Ms.

   Alexander’s campaign of terror against Ms. Messenger into changing her story or

   recruited to join in.

38. After being informed that she was awarded the job both verbally and by email, Ms.

   Scott informed Ms. Messenger that she would not be hired for the position.

39. Ms. Scott fabricated a new procedure with the specific intent of depriving Ms.

   Messenger of the position because Ms. Messenger was white.

40. Ms. Alexander was the instigator of a campaign of terror intended to intimidate and

   destroy Ms. Messenger within the VA.

41. Ms. Alexander started the campaign against Ms. Messenger because she was white.

42. Ms. Messenger and Ms. Alexander did not know each other prior to Ms. Messenger

   being asked to interview for the HAS Position.

43. Ms. Messenger was very distraught and upset by the aggressive, abusive, and

   histrionic behavior of Ms. Alexander.

44. Ms. Alexander’s behavior went way beyond being inappropriate and unprofessional

   and could only be described as outrageous and extreme.

45. Ms. Alexander’s loud, angry behavior rattled Mr. Sloan as well.

46. Ms. Alexander thereafter started a campaign of terror in concert with other employees

   and members of the Union in a focused and determined effort not only to ensure that

   Ms. Messenger did not get the promotion but to intimidate her out of the Department.

47. All the ensuring campaign of terror was started by Ms. Alexander because Ms.

   Messenger was white.
  Case: 5:21-cv-00081-CHB Doc #: 1 Filed: 03/26/21 Page: 7 of 12 - Page ID#: 7




48. Ms. Messenger reported the abusive and terroristic attacks upon her to VA

   management and nothing was done to address the problem.

49. Rather than addressing the attacks with the wrongdoers, Ms. Messenger was placed

   in what amounts to ‘solitary confinement’ at the VA.

50. The ‘solitary confinement’ was a case of punishing the victim and made the impact

   upon Ms. Messenger even worse.

                 BACKGROUND FACTS – CHANGING THE RULES

51. Ms. Alexander recruited Ms. Valerie Scott to her campaign of terror.

52. Ms. Scott joined the campaign of terror wholeheartedly and changed the hiring

   process for the position that Ms. Messenger had interviewed for.

53. The process used by Ms. Carol Stevens and approved by Mr. Laitila was unilaterally

   changed by Ms. Scott to deprive Ms. Messenger of the position for which she had

   already been hired.

54. Ms. Scott took it upon herself to modify the procedures and practices of the VECS

   program to suit her individual agenda of preventing Ms. Messenger from getting the

   position.

               BACKGROUND FACTS – HARASSMENT AND HOSTILITY

55. Ms. Messenger was subject to physical and psychological abuse because of the

   campaign of terror against her.

56. To reiterate the only reason this campaign of terror began was because Ms. Messenger

   showed up as a white woman.
  Case: 5:21-cv-00081-CHB Doc #: 1 Filed: 03/26/21 Page: 8 of 12 - Page ID#: 8




57. In the months after the initial interview Ms. Messenger was accused of sleeping her

   way through the men in the VA in an effort get promoted.

58. Ms. Messenger’s confidential medical records were illegally and wrongfully accessed

   without any authorization.

59. Then after violating her private medical records the information gained therefrom

   was used to further intimidate and harass Ms. Messenger.

60. Ms. Alexander, Ms. Lewis, Ms. Scott, and others started spreading rumors about Ms.

   Messenger sleeping her way through the women of the VA because she is a lesbian.

61. Ms. Messenger was physically threatened and there was an actual physical altercation

   between Ms. Lewis and Ms. Curry because of the threats made by Ms. Lewis towards

   Ms. Messenger.

62. Ms. Lewis also took to using her phone to take videos of Ms. Messenger while on the

   premises to intimidate her.

63. Ms. Curry was also harassed by Ms. Lewis with Ms. Lewis stating that “all this p***y

   you’re getting around here is going to get you in trouble”.

64. Ms. Lewis also stalked Ms. Messenger and Ms. Curry on social media to intimidate

   and besmirch their good names.

65. Ms. Lewis also followed Ms. Messenger in her car after she left the VA to intimidate

   and harass Ms. Messenger.

66. Despite the outrageous and inappropriate attacks upon Ms. Messenger in the form of

   physical and psychological intimidation and hateful gossip and rumors about her
  Case: 5:21-cv-00081-CHB Doc #: 1 Filed: 03/26/21 Page: 9 of 12 - Page ID#: 9




   sexuality and accusations of promiscuity, management did nothing to address the

   issue.

67. Despite highly illegal access of Ms. Messenger’s private and confidential medical

   records – of which there is incontrovertible proof – nothing was done to address the

   harassment and intimidation.

68. Ultimately Ms. Messenger had to request a transfer to a different location to escape

   the intimidation, abuse, and harassment.

69. The move to a new location cost Ms. Messenger seniority and time in the promotion

   process.

70. Ms. Messenger has lost significant pay because of having the position wrongfully

   taken from her after she was already selected.

71. Ms. Messenger has endured significant psychological and emotional trauma because

   of the campaign of terror waged against her by Ms. Lewis, Ms. Scott, and Ms.

   Alexander.

                                          COUNT I

      DISCRIMINATION IN EMPLOYMENT ON THE BASIS OF RACE & GENDER

72. Plaintiff incorporates by reference paragraphs 1-72 as though fully restated herein.

73. At all material times, Defendant was an employer, covered by and within the meaning

   of Title VII of the Civil Rights act of 1964 as amended. (“Title VII”)

74. Plaintiff’s combination of race and gender was the sole factor that made a difference

   in Defendant’s overturn Ms. Messengers selection for the position she interviewed

   for.
 Case: 5:21-cv-00081-CHB Doc #: 1 Filed: 03/26/21 Page: 10 of 12 - Page ID#: 10




75. Defendant, by its agents, Ms. Scott, Ms. Lewis, Ms. Alexander, and others was

   predisposed to discriminate against white women and acted in accordance with that

   predisposition.

76. Specifically, because of the actions of Ms. Scott, Ms. Lewis, Ms. Alexander, and others

   there was no way that a ‘pretty white girl’ was going to be hired for the position.

77. Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights

   and sensibilities.

78. If Plaintiff had been black, brown or a male she would not have been treated in the

   manner described.

79. As a direct and proximate result of Defendant’s wrongful acts and omissions, Plaintiff

   has suffered loss of earnings, earning capacity, and fringe benefits and has suffered

   mental anguish, physical and emotional distress, humiliation and embarrassment,

   and loss of professional reputation.

                                          COUNT II

                                  SEXUAL HARASSMENT

80. Plaintiff incorporates by reference paragraphs 1-79 as though fully restated herein.

81. At all material times, Defendant was an employer, covered by and within the meaning

   of Title VII of the Civil Rights act of 1964 as amended. (“Title VII”)

82. Ms. Messenger was harassed by Ms. Scott, Ms. Alexander and Ms. Lewis relentlessly

   following her interview for the position on April 23, 2019.
 Case: 5:21-cv-00081-CHB Doc #: 1 Filed: 03/26/21 Page: 11 of 12 - Page ID#: 11




83. The sexual harassment included, but is not limited to, unwelcome comments and

   conduct of an offensive and sexual nature directed at Plaintiff and the creation of a

   hostile work environment.

84. The actions of the Defendant and its agents, representatives and employees were

   intentional.

85. The conduct of Defendant’s agents and employees in sexually harassing Plaintiff

   constitutes sexual discrimination under Title VII.

86. As a direct and proximate result of Defendant’s unlawful actions against Plaintiff as

   described, Plaintiff has suffered injuries and damages, including, but not limited to,

   potential loss of earnings and earning capacity; loss of career opportunities; loss of

   reputation and esteem in the community; mental and emotional distress; and loss of

   the ordinary pleasures of life.

                                     INVASION OF PRIVACY

87. Plaintiff incorporates by reference paragraphs 1-86 as through fully restated herein.

88. Ms. Messenger has a reasonable expectation of privacy in her medical records.

89. Ms. Messenger treats at the VA.

90. Ms. Messenger was able to verify that her medical records were wrongfully accessed.

91. The privacy office of the VA Health Care System confirmed that multiple employees

   access Ms. Messengers medical record with an official business need. (Exhibit A)

92. Upon information and belief, the unlawful access into Ms. Messengers medical

   records was done as part of the campaign of terror against her initiated by Ms. Lewis,

   Ms. Scott and Ms. Alexander.
Case: 5:21-cv-00081-CHB Doc #: 1 Filed: 03/26/21 Page: 12 of 12 - Page ID#: 12
